Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144466-7                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  RAYMOND WAYNE TACKETT,                                                                                  Mary Beth Kelly
          Plaintiff-Appellee,                                                                             Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 144466
                                                                   COA: 296805
                                                                   Wayne CC: 08-106659-CD
  GROUP FIVE MANAGEMENT COMPANY,
           Defendant-Appellant.

  _________________________________________/
  THOMAS M. MCGREGOR,
           Plaintiff-Appellee,
  v                                                                SC: 144467
                                                                   COA: 296819
                                                                   Wayne CC: 08-105824-CD
  GROUP FIVE MANAGEMENT COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2012                        _________________________________________
         t0522                                                                Clerk